UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7436



MAKISA DENISE MARTIN,

                                              Plaintiff - Appellant,

          versus


TONYA HAIRSTON, Deputy; CAPTAIN SPENCE; DEPUTY
MCFARLIN; DEPUTY SMITH, a/k/a Skipper,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00413-JLK)


Submitted:   January 11, 2008             Decided:   January 24, 2008


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Makisa Denise Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Makisa Denise Martin appeals the district court’s order

dismissing her 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies.            We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for   the   reasons   stated   by   the   district    court.    See   Martin

v. Hairston, No. 7:07-cv-00413-JLK (W.D. Va. Sept. 21, 2007).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -